DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a first emergency lubrication reservoir”, “a second emergency lubrication reservoir” and “an accessory module” in the first 3 lines. It is unclear if these limitations are the same as that already recited in claim 1. If so, Examiner suggest changing “a” to --the--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poster (US Pub No 2012/0227820 A1) in view of Williams, JR (US Pub NO 2011/0297484 A1) and Modrzejewski et al. (US Pub No 2016/0025206 A1). Poster discloses a method of retrofitting a gear box assembly (303) with an emergency lubrication system (301), comprising: 
Re claim 1, removing plugs from visual inspection ports of a gearbox housing (fig. 4: opening ports for receiving 439 and 441 are construed as visual inspection ports when jet plugs are removed to allow an operator to look thru; Williams below teaches the ability to remove the inspection plug from the gearbox housing); removing a breather from a breather port of the gearbox housing (fig. 4: opening port for receiving 437 is construed as a breather port when the jet plug is removed because it would allow air to vent; Modrzejewski below teaches the ability to remove the breather from the gearbox housing); installing jet plugs (437,439,441) into the respective visual inspection ports and breather port, wherein each jet plug includes a respective jet tube (fig. 4); and securing a first emergency lubrication reservoir (415) and a second emergency lubrication reservoir (405, 405 is used to fill up 415 therefore is construed as a second emergency reservoir) to an accessory module (301) of the gearbox housing.
Re claim 2, the step of securing a first emergency lubrication reservoir (415) and a second emergency lubrication reservoir (405) to an accessory module (301) of the gearbox housing  further comprising: installing the first emergency lubrication reservoir by mating the accessory module with a first reservoir mount (mounting interface of 417); installing the second emergency lubrication reservoir, wherein the second emergency lubrication reservoir includes a pump (401), by mating the accessory module with a second reservoir mount (mounting interface of 405); securing the first and second emergency lubrication 
Re claim 5, further comprising securing the lubrication lines to the gearbox housing (fig. 4).
Re claim 6, further comprising orienting the jet tubes to point at desired transmission components (fig. 4).
Poster does not clearly disclose:
Re claim 1, removing plug from visual inspection port; removing a breather from a breather port.
However, Williams teaches a lubrication system (fig. 1) comprising:
Re claim 1, removing plug from visual inspection port (par 0039: sight glass at 64 is described to be removed and is shown to be replaced with an oil conduit 80).
However, Modrzejewski teaches a lubrication system (fig. 3) comprising:
Re claim 1, removing a breather from a breather port (fig. 3 shows the breather port 108 in threaded engagement with the casing, therefore is removable to be replaced with a jet plug).
Regarding claim 1, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ removable accessory plugs, as taught by Williams and Modrzejewski, to attach other types of accessories such as jet plugs for additional functionality. Removable plug also allow for easier maintenance to replace just the malfunctioning plug.

s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poster (US Pub No 2012/0227820 A1) in view of Williams, JR (US Pub NO 2011/0297484 A1), Modrzejewski et al. (US Pub No 2016/0025206 A1), and Duerr (US Pat No 5,894,825). Poster as modified discloses the method (as cited above). Poster as modified does not disclose:
Re claim 3, further comprising wiring an AC power source to the pump.
Re claim 4, further comprising installing a switch operatively connected to the pump, and wiring an AC power source to the switch.
However, Duerr teaches a lubrication system (title):
Re claim 3, further comprising wiring an AC power source to the pump (col 2 ln 8-9 describes an AC motor that drives the pump).
Re claim 4, further comprising installing a switch operatively connected to the pump, and wiring an AC power source to the switch (col 2 ln 8-9 describes an AC motor that drives the pump and a control module serving as a switch).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a switch and AC power source, as taught by Duerr, to effectively control the amount of power given to the pump. This would allow better control of the pump rate for improved lubrication management.

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicant argues Poster does not disclose a first lubrication reservoir and a second lubrication reservoir. Examiner respectfully disagrees. Poster discloses a first emergency reservoir at 415 and second emergency reservoir at 405. Reservoir 405 is used to fill up reservoir 415 therefore 405 could be thought of as a second emergency reservoir. In addition, the claims .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Minh Truong/Primary Examiner, Art Unit 3654